I am afraid we are losing track of some of our code provisions. Section 102-14-19, U.C.A. 1943, has this to say:
"When the judgment or order appointing an executor, administrator or guardian is reversed on appeal, for error and not for want of jurisdiction of the court, all lawful acts in administration upon the estate performed by such executor, administrator or guardian, if he has qualified, are as valid as if such judgment or order were affirmed."
By section 102-9-1, U.C.A. 1943, the duty is imposed upon an administrator "immediately" after appointment to publish notice to creditors. This section says he "must" do this. He did just that in this case and yet we are not allowing him reimbursement for that expense. In view of the quoted section should we deny him that reimbursement? Were he a statutory special administrator, his duties would exclude that expense and the question would never properly arise. Sections 102-4-11 and 102-4-15, U.C.A. 1943. The prevailing opinion is merely treating him as the equivalent of a special administrator in order to cut down the fees to be allowed him — speaking of the time prior to the filing of the stay bond. After the stay bond is filed his duties of course would be limited, and logically such a limitation would cut off administrative duties as distinguished from merely preserving the estate — presumably no expense would be incurred pursuant to administrative duties that had been stopped by such a bond.
Incidentally, the provision covering commissions to be allowed administrators (Section 102-11-25, U.C.A. 1943) *Page 384 
says that the administrator "must" be allowed commissions on the amount of estate accounted for by him. In view of Section 102-14-19, quoted above, if he is entitled to any fee at all, must it not be measured with the measuring stick of this section, 102-11-25? If the legislature has fixed the method of evaluating administrative duties, have we any right to adopt any other method?
Mr. Watkins is not a statutory special administrator (see code citation above); and he is not a special administrator by any power exercised by the court. To treat him as a special administrator would be tantamount to saying that the contestants could determine his status by the procedure they adopt — by taking an appeal. Should they be permitted to stop administrative action on his part by announcing their intention to appeal thereby creating in his mind fear that if he proceeds he shall do so at his peril?
As much as I would like to limit the expense that an erroneously appointed administrator might charge up against an estate, I am afraid that it is a matter for the legislature not the court. For these reasons, I dissent. *Page 385